DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 03/30/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1, 14, and 18 are amended.
The previous rejection under Longo for claims 1 – 13 has been withdrawn in view of the amendments made 3/30/2022; Specifically Longo teaches of a continuous rack and thus does not teach a rack having a first end free of attachment from a second end.  
The rejection under Longo for claims 14 – 17 and the rejection under Rupp in view of Shumer for claims 18 – 20 have been maintained, see rejections below and response to arguments. 
In response to the amendments made the objections in the previous action have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Longo (US 10449073 B1) (Cited in previous action).
Regarding claim 14, Longo discloses a stent delivery system (stent delivery system) (abstract), comprising: 
an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); 
a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); 
a handle (housing 114b) (column 5, lines 15 – 45) coupled to the deployment sheath (outer sheath 1034), the handle (housing 114b) (column 5, lines 15 – 45) having a continuous rack track (see annotated Fig. 22’) extending within the handle (housing 114b) (column 5, lines 15 – 45) (Examiner’s note: the ‘rack track’ is denoted as the circular gear in the annotated Fig. 22’, the circular gear is continuous in that it contains no interruptions or breaks and is a continuous circle; furthermore the gear extends within the housing 114b, second half of the handle shell) and defining a channel (indent on the pulley wheel referenced in annotated Fig. 22’) (Examiner’s note: as shown in Fig. 24 the timing belt lays in an indent of the pulley wheel, the examiner is defining this indent as the channel as it within the handle and a part of the rack track);
a flexible rack (timing belt 1070) (Examiner’s note: timing belt 1070 flexes along teeth 1071) coupled to a proximal end region of the deployment sheath (outer sheath 1034) with a rotatable linkage (see annotated Fig. 24) (Examiner’s note: belt link 1074 allows for the outer sheath 1034 to rotate – column 11, lines 40 – 67) (Examiner’s note: the examiner is interpreting a “rotatable linkage” as it was described in the applicants specification in paragraph [0071], where the “rotatable linkage” allows for the rotation of the deployment sheath);
wherein the rack (timing belt 1070) extends along the channel (indent on the pulley wheel referenced in annotated Fig. 22’) defined by the continuous rack track (see annotated Fig. 22’) (Examiner’s note: the timing belt extends along the gear surface which forms an indent / channel); and 
an outer shaft (strain relief 26) disposed along at least a portion of the deployment sheath (outer sheath 1034) (Figs. 4 and 22).
Annotated Figure 22’ of Longo

    PNG
    media_image1.png
    428
    805
    media_image1.png
    Greyscale

Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale



Regarding claim 15, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an annular opening (see annotated Fig. 24).

Regarding claim 16, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes an interrupted annular opening (see annotated Fig. 24).

Regarding claim 17, Longo discloses wherein the rotatable linkage (see annotated Fig. 24) includes a sleeve (cylindrical feature 1035) disposed along the proximal end region (region within the handle) of the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67, and Fig. 24), the sleeve (cylindrical feature 1035) being designed to limit distal translation of the deployment sheath (outer sheath 1034) relative to the rack (timing belt 1070) (Examiner’s note: the cylindrical feature 1035 is affixed to the outer sheath 1034 – column 11, lines 40 – 67; with that said the cylindrical feature 1035 has a greater diameter that the distal end of the handle – Fig. 24, thus the cylindrical feature 1035 will limit the outer sheath 1034 from distal translation past the distal end of the handle).
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 20070060999 A1) as applied to claim 1 above, and in view of Longo (US 10449073 B1) (Cited in previous action).
Regarding claim 1, Randall discloses a stent delivery system (variable speed stent delivery system) (abstract), comprising: 
an inner member (inner catheter – not shown) having a stent receiving region (region where stent is carried around the inner catheter – paragraph [0019]); 
a stent (stent – not shown) (paragraph [0019]) disposed along the stent receiving region (region where stent is carried around the inner catheter – paragraph [0019]); 
a deployment sheath (outer sheath 262) axially slidable (retractable – paragraph [0052]) relative to the inner member (inner catheter – not shown) (Examiner’s note: paragraph [0019] discloses wherein the outer sheath is retracted relative to the inner catheter), the deployment sheath (outer sheath 262) having a proximal end region (region within the handle 210) (paragraph [0050] and Fig. 2); 
a handle (housing 634) (paragraph [0051]) coupled to the deployment sheath (outer sheath 262) (paragraph [0050 – 0051] and Fig. 2);
a rack guide (see annotated Fig. 2) disposed within handle (housing 634) (Examiner’s note: the ‘rack guide’ as denoted in the annotated Fig. 2 is within the cavity created by the housing 634 shell), the rack guide (see annotated Fig. 2) having a curved region (see annotated Fig. 2) disposed adjacent to a proximal end of the handle (housing 634) and a transition region (see annotated Fig. 2) disposed distally of the curved region (see annotated Fig. 2);
a rack (belt segment 670) (paragraph [0052]) having a first end (see annotated Fig. 2) coupled to the proximal end region (region within the handle 210) of the deployment sheath (outer sheath 262) (paragraph [0050] and Fig. 2) and a second end (see annotated Fig. 2) free from attachment with the first end (Examiner’s note: the two ends denoted in the annotated Fig. 2 are not directly attached to each other; see also paragraph [0028]); 
an outer shaft (protective sleeve 620) disposed along at least a portion of the deployment sheath (outer sheath 262) (paragraph [0050] and Fig. 1); and 
However, Randall is silent regarding wherein the deployment sheath is rotatable relative to the inner member.
As to the above, Longo teaches, in the same field of endeavor, a stent delivery system (stent delivery system) (abstract), comprising: an inner member (inner core 42) having a stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); a stent (stent – not shown) (column 4, lines 11 – 60) disposed along the stent receiving region (region where stent is carried around the inner core 42) (column 4, lines 11 – 60); a deployment sheath (outer sheath 1034) axially slidable (column 11, lines 40 – 67) relative to the inner member (inner core 42), the deployment sheath (outer sheath 1034) having a proximal end region (region within the handle 1010) (Fig. 24); a handle (housing 114b) coupled to the deployment sheath (outer sheath 1034); a rack guide (pully and gear system); a rack (timing belt 1070) (column 11, lines 40 – 67) coupled the deployment sheath (outer sheath 1034) (column 11, lines 40 – 67); and wherein the deployment sheath (outer sheath 1034) is rotatable (column 11, lines 40 – 67) relative to the inner member (inner core 42) (column 11, lines 40 – 67), for the purpose of allowing the system to remain functional when the distal end of the catheter is fixed and the handle is fully rotated 360 degrees about the axis (column 11, lines 40 – 67). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Randall such that the outer shaft is rotatable with respect to the inner catheter, as taught by Longo, for the purpose of allowing the system to remain functional when the distal end of the outer shaft is fixed and the handle is turned 360 degrees about the longitudinal axis (column 11, lines 40 – 67 – Longo); and further, allowing for rotation reduces opposing forces between moving structures which reduces the number of fail points within the system.
It should be understood that this modification is such that the belt of Randall, while still being non-continuous in shape (i.e. not a loop), is modified to look like the belt of Longo (Fig. 22) in that it includes the couplers / belt link of Longo as well. The rotatable ability of the outer shaft of Longo comes from the timing belt connection means to the outer shaft; thus, the connections are brought into the device of Randall as well, however, because the connections are of a certain shape that form with the belt shape (i.e. tooth configuration), then the belt with that tooth configuration must also be brought in. Therefore, the modification is such that the belt of Randall is replaced by the belt of Longo in terms of surface profile, i.e. tooth shape, however the modified belt is still non-continuous and is not a loop. It should also be noted that one of ordinary skill in the art would have a reasonable expectation of success as Randall recites wherein the belt segment may take many configurations and be fabricated from numerous materials, and may take the form of a cable, chain, or other useful connection members (paragraph [0052] – Randall); Randall places no criticality on a specific belt type other than the required non-continuous shape.   

Annotated Figure 2 of Randall

    PNG
    media_image3.png
    360
    896
    media_image3.png
    Greyscale


Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Randall in view of Longo. The combination of Randall and Longo further teaches wherein the rack (timing belt 1070 - Longo) includes a coupling member (see annotated Fig. 24 – Longo) designed to couple the deployment sheath (outer sheath 262 – Randall) rack (timing belt 1070 - Longo) (Examiner’s note: as stated above the modified device comprises the belt of Longo in the linear, non-continuous configuration of the belt of Randall). Thus, the claimed limitations are considered obvious over the teachings of the prior art.  In other words, in using the belt surface of Longo, to use the belt coupling materials, i.e. the coupling members and sleeve, would have been further obvious in order to retain the belt surface in the device of Randall

Regarding claims 3 – 8, as discussed above, it would have been obvious to use the medical device of Randall in view of Longo, including using the coupling members and sleeve of Longo in the device of Randall. Thus, the combination of Randall and Longo further teaches [claim 3] wherein the coupling member (see annotated Fig. 24 - Longo) includes an annular opening (see annotated Fig. 24 - Longo); [claim 4] wherein the coupling member (see annotated Fig. 24 - Longo) includes an interrupted annular opening (see annotated Fig. 24 - Longo); [claim 5] further comprising a sleeve (cylindrical feature 1035 - Longo) disposed along the proximal end region (region within the handle 210 – Randall) of the deployment sheath (outer sheath 262 – Randall) (Examiner’s note: both belts of Randall and Longo are within the handle, and the sleeve of Longo is attached to the sheath and the belt, such that the sleeve moves to the proximal end as the belt is rotated, the same configuration would apply to the modified device as the means of retraction of the shaft is the same in that there is a belt attached to a sleeve on the outer shaft that moves proximally with the belt), the sleeve (cylindrical feature 1035 - Longo) being designed to limit distal translation of the deployment sheath (outer sheath 262 - Randall) relative to the rack (timing belt 1070 - Longo) (Examiner’s note: the cylindrical feature 1035 of Longo is affixed to the outer sheath 262 of Randall as the cylindrical feature 1035 is affixed to the outer sheath of Longo – column 11, lines , 40 – 67 – Longo; with that said the cylindrical feature 1035 of Longo has a greater diameter than the distal end of the handle 210 of Randall – Fig. 2, thus the cylindrical feature 1035 will limit the outer sheath 262 of Randall from distal translation past the distal end of the handle of Randall); [claim 6] wherein the deployment sheath (outer sheath 262 - Randall) rack (timing belt 1070 - Longo) includes a first coupling member (see annotated Fig. 24 - Longo) and a second coupling member (see annotated Fig. 24 - Longo), wherein the first coupling member (see annotated Fig. 24 - Longo) and the second coupling member (see annotated Fig. 24 - Longo) are designed for coupling the deployment sheath (outer sheath 262 - Randall) to the rack (timing belt 1070 - Longo) (column 11, lines 40 – 67, and Fig. 24 - Longo), and wherein the proximal end region of the deployment sheath (outer sheath 262 - Randall) thereto is disposed adjacent to the first coupling member (see annotated Fig. 24 - Longo) and the second coupling member (see annotated Fig. 24 - Longo) (Examiner’s note: the modification would result in the same coupler / sleeve / shaft set up seen in Fig. 24 of Longo, thus the examiner is relying upon the annotated Fig. 24 to show said configuration); [claim 7] comprising a sleeve (cylindrical feature 1035 - Longo) disposed along the proximal end region of the deployment sheath (outer sheath 262 - Randall) (column 11, lines 40 – 67, and Fig. 24 - Longo), the sleeve (cylindrical feature 1035 - Longo) being designed to limit distal translation of the deployment sheath (outer sheath 262 - Randall) relative to the rack (timing belt 1070 - Longo) ) (Examiner’s note: the cylindrical feature 1035 of Longo is affixed to the outer sheath 262 of Randall as the cylindrical feature 1035 is affixed to the outer sheath of Longo – column 11, lines , 40 – 67 – Longo; with that said the cylindrical feature 1035 of Longo has a greater diameter than the distal end of the handle 210 of Randall – Fig. 2, thus the cylindrical feature 1035 will limit the outer sheath 262 of Randall from distal translation past the distal end of the handle of Randall); and [claim 8] wherein the sleeve (cylindrical feature 1035 - Longo) is disposed between the first coupling member (see annotated Fig. 24 - Longo) and the second coupling member (see annotated Fig. 24 - Longo) (Examiner’s note: the modification would result in the same coupler / sleeve / shaft set up seen in Fig. 24 of Longo, thus the examiner is relying upon the annotated Fig. 24 to show said configuration). Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale


Regarding claim 9, the limitations of claim 1 are obvious as discussed above. Furthermore, Randall teaches wherein at least a portion of the rack (belt segment 670) is disposed within the handle (housing 634 - Randall) (Fig. 2 - Randall) coupled to the deployment sheath (outer sheath 262 - Randall) (paragraph [0050] - Randall).

Regarding claim 10, as discussed above, it would have been obvious to use the medical device of Randall in view of Longo. It should be understood, that the modified device comprises the timing belt including the plurality of teeth and couplings of Longo within the handle of Randall. Therefore, the combination of Randall and Longo further teaches wherein the rack (timing belt 1070 - Longo) includes a toothed section (see annotated Fig. 24 - Longo) having plurality of teeth (see annotated Fig. - Longo) and wherein the toothed section (see annotated Fig. 24 - Longo) is designed to engage a gear (see annotated Fig. 2 - Randall) (Examiner’s note: the tooth section would interact with the gear of Randall in the same manner that is shown in the annotated Fig. 24 of Longo below) disposed within the handle (housing 634 - Randall) (column 5, lines 15 – 45 - Longo) (Fig. 2 - Randall). Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale



Regarding claim 11 as discussed above, it would have been obvious to use the medical device of Randall in view of Longo. It should be understood, that the modified device comprises the timing belt including the plurality of teeth and couplings of Longo within the handle of Randall. Therefore, the combination of Randall and Longo further wherein the rack (timing belt 1070 - Longo) is designed to shift between a first configuration (see annotated Fig. 2 - Randall) and a second configuration (see annotated Fig. 2 - Randall), and wherein the toothed section (see annotated Fig. 24 - Longo) engages an upper region of the gear (see annotated Fig. 2 - Randall) when the rack (timing belt 1070 - Longo) in the first configuration (see annotated Fig. 2 - Randall) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 of Longo would interact with the gear of Randall in the same manner, in that the teeth would shift from a first configuration at the top of the gear to a second configuration at the bottom of the gear. This is evidenced by the belt being wrapped around the gear of Randall as stated in paragraphs [0051 – 0053]. And furthermore, to show the examiner’s position more clearly, the examiner has also shown the gear and configuration of the teeth in each position which is equal to configurations that would appear with the device of Randall, and it should be understood that the teeth of both configurations shown in the annotated Fig. 24 of Longo are the same set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion of the gear and are rotated around said gear such that the teeth then engage with the lower portion of the gear). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 12, as discussed above, it would have been obvious to use the medical device of Randall in view of Longo. It should be understood, that the modified device comprises the timing belt including the plurality of teeth and couplings of Longo within the handle of Randall. Therefore, the combination of Randall and Longo further teaches wherein the toothed section (see annotated Fig. 24 - Longo) engages a lower region of the gear (see annotated Fig. 2 - Randall) when the rack (timing belt 1070 - Longo) is in the second configuration (see annotated Fig. 2 - Randall) (Examiner’s note: it should be understood that the upper set of teeth referenced in the annotated Fig. 24 of Longo would interact with the gear of Randall in the same manner, in that the teeth would shift from a first configuration at the top of the gear to a second configuration at the bottom of the gear. This is evidenced by the belt being wrapped around the gear of Randall as stated in paragraphs [0051 – 0053]. And furthermore, to show the examiner’s position more clearly, the examiner has also shown the gear and configuration of the teeth in each position which is equal to configurations that would appear with the device of Randall, and it should be understood that the teeth of both configurations shown in the annotated Fig. 24 of Longo are the same set of teeth at a different moment in time, where over the course of translation the teeth at the top engage with the upper portion of the gear and are rotated around said gear such that the teeth then engage with the lower portion of the gear). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 13, the limitations of claim 1 are obvious as discussed above. Randall further teaches wherein at least a section of the rack (belt segment 670) extends along the curved region (see annotated Fig. 2 - Randall) when the rack (belt segment 670) is in the second configuration (Examiner’s note: the belt segment 670 is always extending along the rack track referenced below; therefore when the teeth of a part of the belt are in the second position, a separate section of the rack will be extending along the curved region). Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Annotated Figure 24 of Longo

    PNG
    media_image2.png
    610
    771
    media_image2.png
    Greyscale

Annotated Figure 2 of Randall

    PNG
    media_image3.png
    360
    896
    media_image3.png
    Greyscale


Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US 20170065415 A1) (Cited in previous action), and in view of Shumer (US 20180193605 A1) (Cited in previous action) and as evidenced by Wikipedia (https://en.wikipedia.org/wiki/Polycarbonate pages 1-7) (Cited in previous action).
Regarding claim 18, Rupp discloses a stent delivery system (heart valve  delivery system, wherein the heart valve comprises stents) (abstract and paragraph 0055), comprising: 
an inner member (inner balloon catheter shaft 34) having a stent receiving region (region with balloon 28 in which the prosthetic valve 12 is crimped) (paragraph [0035] and Fig. 4); 
a stent (prosthetic valve 12) (paragraph [0035] and Fig. 4) disposed along the stent receiving region (region with balloon 28 in which the prosthetic valve 12 is crimped) (Fig. 4); 
a deployment sheath (outer balloon catheter shaft 26) axially slidable (Examiner’s note: paragraph [0041] details the axial movement of the outer balloon catheter shaft 26; additionally, Rupp does not state that the outer balloon shaft and the inner balloon shaft 34 are fixed to each other, thus the outer balloon catheter shaft 26 would be moving relative to the inner balloon catheter shaft 34 when moved) relative to the inner member (inner balloon catheter shaft 34), the deployment sheath (outer balloon catheter shaft 26) having a proximal end region (region within the handle 20) (Fig. 3); 
a rack (rack member 400) (Examiner’s note: rack member 400 is an alternate embodiment for the rack, but is used with the same catheter / balloon shaft embodiment of Fig. 1 – 4 above) coupled to a proximal end region (region within handle 20) of the deployment sheath (outer balloon catheter shaft 26) (paragraph [0067] and Figs. 17 - 18), the rack (rack member 400) having a first surface with a plurality of teeth (surface with teeth / cogs 404 – paragraph [0067] and Fig. 17) formed therein and a second generally planar surface (bottom surface of the rack member 400, which does not have teeth) opposite the first surface (surface with teeth 404) (Fig. 17); 
wherein the rack (rack member 400) includes a first coupling member (curved arm portion 410) (paragraph [0067] and Fig. 17) and a second coupling member (cradle 406) (paragraph [0067] and Fig. 17); 
wherein the first coupling member (curved arm portion 410) and the second coupling member (cradle 406) are disposed along (Examiner’s note: the definition of “along” is “in a line next to something”, for example the sidewalk runs along the street. With that said, the curved arm portion 410 and the cradle 406 both extend along, in a line next to, the second surface) the second generally planar surface (Examiner’s note: it should be understood that the claim as currently written does not require the coupling members to be directly coupled to the second surface such that they are extending perpendicular to the longitudinal axis of the second surface – see annotated Figs. 17 and 18); 
a sleeve (collar member 408) (paragraph [0067]) disposed along the deployment sheath (outer balloon catheter shaft 26) (paragraph [0067]) and positioned between the first coupling member (curved arm portion 410) and the second coupling member (cradle 406); and 
an outer shaft (catheter shaft 14) disposed along at least a portion of the deployment sheath (outer balloon catheter shaft 26) (paragraphs [0031 – 0032]).
However, Rupp is silent regarding (i) the rack being flexible.
As to the above, Shumer teaches, in the same field of endeavor, a stent delivery catheter (paragraph [0002]) comprising a rack (ratchet rack 6) (paragraph [0052]) wherein the rack is comprised up of a polycarbonate resin (paragraph [0062]) which is a strong and flexible material as evidenced by Wikipedia (page 2 paragraph 7: can undergo large plastic deformation without cracking or breaking).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the rack of Rupp such that the rack of Rupp is comprised of a polycarbonate resin because Shumer teaches polycarbonate resin, a strong and flexible material, was known to be used for forming racks within medical devices and as polycarbonate.  To use a known material to form a taught element would have been obvious and well within the purview of one of ordinary skill in the art.
Annotated Figures 17 and 18 of Rupp

    PNG
    media_image4.png
    513
    619
    media_image4.png
    Greyscale


Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Rupp in view of Shumer. The combination of Rupp and Shumer teaches the device above, and Rupp further discloses wherein the first coupling member (curved arm portion 410), the second coupling member (cradle 406), or both include an annular opening (Examiner’s note: openings seen in both the cradle and the curved arm portion in Fig. 17). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 20, as discussed above, it would have been obvious to use the medical device of Rupp in view of Shumer. The combination of Rupp and Shumer teaches the device above, and Rupp further discloses wherein the first coupling member (curved arm portion 410), the second coupling member (cradle 406), or both include an interrupted annular opening (Examiner’s note: openings seen in both the cradle and the curved arm portion in Fig. 17; furthermore, each opening is not a full opening as they are interrupted by the outer balloon catheter shaft 26 when attached). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Response to Arguments
Applicant’s arguments, filed 03/30/2022, with respect to the rejection(s) of claim(s) 14 – 7 and 18-20 under Longo and Rupp in view of Shumer respectively have been fully considered and are not persuasive.  
The arguments are based on new claim amendments which are taught and/or obvious over the prior art for the reasons discussed above. 
Regarding the argument that Longo does not appear to teach the claimed continuous rack track, but instead discloses a gear, it should be understood that the claim as currently written does not require any structure for the rack track other than it being continuous, with that said, the rack track as denoted by the examiner, is continuous as there are no breaks or protrusions along its length. Therefore, limitations as set forth, are met as detailed in the rejection above.
Specifically, regarding the argument “Rupp does not appear to teach the coupling members disposed along the second surface” , as stated above, the definition of “along” is broad and is not specific to the direct relationship between two objects, and the word “along” only requires that the two objects are horizontal / extend parallel to each other, which is taught by Rupp. The examiner suggests stating wherein the coupling members are directly coupled the second surface and extend perpendicular to the longitudinal axis of the second surface, or some variation of that.  
Applicant’s arguments, filed 03/30/2022, with respect to the rejection(s) of claims 1 – 13 under Longo have been fully considered but are moot as the rejection was withdrawn in view of the amendments, as stated above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771